

114 SJ 5 IS: Proposing an amendment to the Constitution of the United States relating to contributions and expenditures intended to affect elections.
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS1st SessionS. J. RES. 5IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Udall (for himself, Mr. Bennet, Mr. Durbin, Mr. Sanders, Mr. Tester, Ms. Baldwin, Mr. Blumenthal, Mrs. Boxer, Mr. Brown, Mr. Cardin, Mr. Carper, Mr. Casey, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. King, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Mr. Reid, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relating to contributions and
 expenditures intended to affect elections.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: —1.To advance democratic self-government and political equality, and to protect the integrity of government and the electoral process, Congress and the States may regulate and set reasonable limits on the raising and spending of money by candidates and others to influence elections.2.Congress and the States shall have power to implement and enforce this article by appropriate legislation, and may distinguish between natural persons and corporations or other artificial entities created by law, including by prohibiting such entities from spending money to influence elections.3.Nothing in this article shall be construed to grant Congress or the States the power to abridge the freedom of the press..